Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  February 5, 2014                                                                                     Robert P. Young, Jr.,
                                                                                                                 Chief Justice

  147794 & (99)                                                                                        Michael F. Cavanagh
                                                                                                       Stephen J. Markman
                                                                                                           Mary Beth Kelly
                                                                                                            Brian K. Zahra
  DANIEL ADAIR, et al.,                                                                             Bridget M. McCormack
           Plaintiffs-Appellees/                                                                          David F. Viviano,
           Cross-Appellants,                                                                                          Justices

  v                                                                 SC: 147794
                                                                    COA: 302142
  MICHIGAN DEPARTMENT OF EDUCATION,
  BUDGET DIRECTOR FOR THE STATE OF
  MICHIGAN, TREASURER FOR THE STATE
  OF MICHIGAN, and SUPERINTENDENT OF
  PUBLIC INSTRUCTION FOR THE STATE OF
  MICHIGAN,
            Defendants-Appellants/
            Cross-Appellees.

  _________________________________________/

          On order of the Court, the application for leave to appeal the August 22, 2013
  judgment of the Court of Appeals and the application for leave to appeal as cross-
  appellants are considered. The application for leave to appeal is GRANTED. The parties
  shall include among the issues to be briefed: (1) which party has the burden of proving
  underfunding of a legislative mandate in a challenge under Const 1963, art 9, § 29,
  (2) what elements of proof are necessary to sustain such a claim, and (3) whether
  acceptance of a general appropriation from the Legislature which is specifically
  conditioned on compliance with reporting requirements pursuant to MCL
  388.1622b(1)(c) waives any challenge to the funding level for those requirements under
  Const 1963, art 9, § 29. The application for leave to appeal as cross-appellants is
  DENIED, because we are not persuaded that the questions presented should be reviewed
  by this Court.

        Persons or groups interested in the determination of the issues presented in this
  case may move the Court for permission to file briefs amicus curiae.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           February 5, 2014
         t0129
                                                                               Clerk